Citation Nr: 0507202	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-01 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for tuberculosis, inactive, with residual scarring and 
bronchitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1987 to July 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
inactive tuberculosis and assigned a 10 percent disability 
evaluation.  The appellant indicated disagreement with that 
disability evaluation assigned and, after being furnished a 
statement of the case, filed a substantive appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reveals that the pulmonary study report 
on file is inadequate for rating purposes.  The rating 
criteria provide that the forced expiratory volume after 1 
second (FEV-1) to forced vital capacity (FEV-1/FVC) ratio, or 
the percent predicted of FEV-1, or the percent predicted of 
the diffusion capacity of the lung for carbon monoxide by 
single breath method (DLCO (SB)) be considered.  The test 
report on file contains the FEV-1/FVC ratio, but does not 
contain the other ratios, nor is it indicated that the DLCO 
test was done.

It is possible that the examiner concluded that the reported 
test was the most accurate measure of pulmonary functioning, 
and that as such additional testing was not indicated.  There 
are FEV-1 findings reported, but the ratio is not provided.  
As noted, the DLCO findings do not appear to be on file, if 
the test was conducted.

The initial 10 percent rating was assigned based on the FEV-
1/FVC ratio.  It is noted that there was a suboptimal effort.  
It may be that the ratio was the only valid means of 
computing impairment.  If so, as noted, that needs to be 
reported in the record.

In view of the foregoing, this matter is REMANDED for the 
following action:

The veteran should be scheduled for a VA 
examination to provide comprehensive 
respiratory findings, including all 
pertinent pulmonary function test 
findings.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  All 
three values discussed above and needed 
for assigning a rating should be reported 
after appropriate testing is conducted.  
If, for some reason all tests cannot be 
conducted, or should not be conducted, 
the examiner should so indicate in the 
test report.

Thereafter, the matter should be reviewed by the RO.  To the 
extent the benefits sought are not granted, the veteran and 
his representative should be provided a supplemental 
statement of the case and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board for further appellate consideration if in order.  
The Board intimates no opinion as to the outcome in this case 
by the action taken herein.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




